Citation Nr: 0810893	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  98-19 553A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to initial ratings higher than 10 percent 
prior to January 4, 2007, and higher than 40 percent from 
January 4, 2007, for nonspecific urethritis.

2.  Entitlement to an increased rating for hypertension, 
currently rated 20 percent. 

3.  Entitlement to an initial compensable rating for service-
connected headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active military service from March 1976 to 
April 1983.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that granted service connection for nonspecific 
urethritis and assigned a noncompensable rating.  The veteran 
also appealed a January 2000 rating decision that continued a 
20 percent rating for hypertension.  

The Board remanded the claim for a higher initial rating for 
nonspecific urethritis in January 2000 and remanded that 
claim and the hypertension claim in July 2004.  In the 
introduction portion of the July 2004 REMAND, the Board 
referred a claim for secondary service connection for 
erectile dysfunction.  The claims file does not reflect any 
action on this referral.  This matter is again referred for 
appropriate action.  

In July 2007, the RO assigned a 10 percent rating for 
nonspecific urethritis effective December 21, 1999, and a 40 
percent rating effective January 4, 2007.  The veteran has 
continued his appeal for higher initial ratings for 
nonspecific urethritis.

The veteran requested service connection for prostatitis and 
cystitis.  In a July 2007 rating decision, the RO added 
prostatitis and cystitis to the service-connected nonspecific 
urethritis disability.  

The Board has jurisdiction over the rating for headaches by 
virtue of the notice of disagreement filed in June 2000.  
Although the RO granted service connection for "hypertension 
with headaches," a VA physician has opined that these are 
separate and unrelated disabilities.  The RO must therefore 
consider a separate rating for headaches.  The issue of a 
separate rating for headaches has been added to the title 
page of this decision and is addressed in the remand portion 
of the decision below.  This issue is REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Nonspecific urethritis, prostatitis, and cystitis are 
manifested throughout the appeal period by urinary frequency 
of five or more times per night.  

2.  A need for absorbent materials that must be changed more 
than 4 times per day is not shown nor shown is a need for use 
of an appliance.

3.  Hypertension has been manifested throughout the appeal 
period by diastolic blood pressure readings predominantly 
less than 120. 


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent schedular rating for 
nonspecific urethritis are met throughout the appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.115a, 4.115b, Diagnostic Code 7512 (2007).

2.  The criteria for schedular rating greater than 40 percent 
for nonspecific urethritis are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.3102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.115a, 4.115b, 
Diagnostic Code 7512 (2007).

3.  The criteria for schedular rating greater than 20 percent 
for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative of any information and 
any medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by VA.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Such notice was provided to the 
veteran in July 2007 as an attachment to an award letter.  

For an increased rating claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must also be notified that should an increase in 
disability be found a disability rating will be determined by 
applying relevant diagnostic codes that typically provide for 
a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation, competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6. 

VA's duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such a 
timing error may instead be cured by issuance of a fully 
compliant notice followed by readjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for issuance of notice followed by readjudication 
of the claim by the RO) see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of notice followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

VA's duty to notify was satisfied by way of a letters sent to 
the veteran in October 2002, December 2004, and in February 
and June 2005 that address all four notice elements.  The 
letters informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in her or 
his possession to VA.  Although the notice letter was not 
sent before the initial RO decision in this matter, the Board 
finds that this error was not unfairly prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but VA also 
readjudicated the case by way of a supplemental statement of 
the case issued in July 2007, after the notice was provided.  
For these reasons, it is not unfairly prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that notice required by 38 U.S.C.A. § 5103(a) 
must be provided to a claimant before the initial unfavorable 
VA decision on a claim for VA benefits.  In the present case, 
the unfavorable decisions that are the basis of this appeal 
were decided and appealed prior to the enactment of section 
5103(a) in November 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial VA decision, then VA did 
not err in not providing such notice.  Rather, the veteran 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, medical examinations were offered and all pertinent 
medical records have been obtained to the extent possible.

All necessary development has been accomplished and appellate 
review may proceed without unfair prejudice to the veteran.  
Neither the veteran nor his representative has identified, 
nor does the record otherwise indicate, that there is any 
additional existing evidence necessary for fair adjudication 
of the claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

The Court held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
appeals of the initial rating assigned following a grant of 
service connection, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  


Non-specific Urethritis

Non-specific urethritis is rated 10 percent disabling prior 
to January 4, 2007, and 40 percent from that date under 
Diagnostic Code 7512.  Under that code, such a disorder is 
rated as a voiding dysfunction on the basis of urinary 
leakage, urinary frequency, or obstructed voiding, as 
explained below.  

For urinary leakage, a 20 percent evaluation is warranted 
when there is a need for wearing absorbent materials which 
must be changed less than 2 times per day.  A 40 percent 
evaluation is warranted when there is a need for wearing 
absorbent materials that must be changed 2 to 4 times per 
day.  A 60 percent evaluation is appropriate when the use of 
an appliance is required or when there is a need for wearing 
absorbent materials which must be changed more than 4 times 
per day.  38 C.F.R. §§ 4.115a, 4.115b (2007).  

For urinary frequency, daytime voiding interval between two 
and three hours, or; awakening at night to void two times per 
night warrants a 10 percent rating.  Daytime voiding interval 
between one and two hours, or; awakening at night to void 
three to four times per night warrants a 20 percent rating.  
Daytime voiding interval less than one hour, or; awakening to 
void five or more times per night warrants a 40 percent 
rating.  38 C.F.R. §§ 4.115a, 4.115b (2007).  

Obstructed voiding, with or without stricture disease 
requiring dilatation 1 to 2 times per year, warrants a 
noncompensable rating.  Marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one of the following warrants a 10 percent rating: 
(1) post void residuals greater than 150 cc.; (2) 
uroflowmetry; marked diminished peak flow rate less than 10 
cc/sec; (3) Recurrent urinary tract infections secondary to 
obstruction; or, (4) Stricture disease requiring periodic 
dilatation every 2 to 3 months.  Urinary retention requiring 
intermittent or continuous catheterization warrants a 30 
percent rating.  38 C.F.R. §§ 4.115a, 4.115b (2007). 

The RO denied service connection for prostatitis and 
urethritis in a May 1997 rating decision.  The veteran 
expressed disagreement with that rating decision and 
requested reconsideration, which led to the appealed October 
1998 rating decision that granted service connection for 
nonspecific urethritis and rated it noncompensably from March 
28, 1997.  

In August 1999, the veteran testified that he had night-time 
urinary frequency of greater than 5 times per night with 
itching on urination.

In December 1999, T. A. Lucas, M.D., noted early and mildly 
obstructive benign prostatic hypertrophy.  In May 2000, 
uroflometry indicated an early outlet obstruction. 

The veteran underwent a VA urology compensation examination 
in June 2000.  He complained of urinary frequency and voiding 
problems.  The urologist noted slight prostate inflammation 
and opined that the symptoms had not changed since 1976.  The 
urologist felt that all symptoms shown represented the same 
entity rather than separate physiological processes.  

In a May 2001 addendum, the June 2000 VA examining urologist 
noted a claims file review and noted that the veteran had 
reported night-time urinary frequency of 5-times per night.  
The urologist then offered an opinion that sharply contrasts 
the earlier opinion.  Whereas the urologist had earlier felt 
that separate physiological processes were not shown, the 
urologist now dissociated voiding problems from urethritis 
and felt that the voiding symptoms were related to or caused 
only by prostatitis or benign prostatic hypertrophy. 

An April 2002 private medical report notes pain in the 
urethra and low back.  The physician associated the symptoms 
with prostatitis.  

A November 2002 VA genito-urinary compensation examination 
report reflects diagnoses of chronic intermittent urethritis 
with previous treatment of a lesion in the urethra; status 
post treatment for recurrent urinary tract infections; 
chronic prostatitis; benign prostatic hypertrophy; and, 
erectile dysfunction secondary to each of the above as well 
as to longstanding hypertension medication.  The examiner 
noted (in contrast to the previous examiner) that the 
symptoms of urethritis, urinary tract infection, and 
prostatitis are similar and are interrelated.  The examiner 
also felt that consideration should be given to granting 
service connection for chronic urinary tract infection and 
prostatitis.  

In January 2007, pursuant to Board remand instructions, two 
VA urologists examined the veteran and offered etiology 
opinions.  The urologists linked all symptoms to active 
service.  C. Ritenour, M.D., explained that the veteran had a 
poorly relaxing external urethral sphincter that put him at 
risk for repeat prostate inflammation and prostatitis.  

In a July 2007 rating decision, the RO added prostatitis and 
cystitis to the service-connected nonspecific urethritis 
disability and assigned a 10 percent rating effective 
December 21, 1999, and a 40 percent rating effective January 
4, 2007, under Diagnostic Code 7512.  

From the above history, it is apparent that the nonspecific 
urethritis disability with prostatitis and cystitis is 
manifested by urinary frequency of five or more times per 
night.  Comparing these symptoms with the criteria of the 
rating schedule, the Board finds that the criteria for a 40 
percent rating are more nearly approximated during the entire 
appeal period.  The Board also finds that the criteria for a 
rating greater than 40 percent are not met at any time during 
the appeal period.  This is because a need for absorbent 
materials that must be changed more than 4 times per day is 
not shown nor is a need for use of an appliance shown.

The history recited above reflects that urinary frequency of 
5 or more times per night has not changed significantly 
during the appeal period.  In August 1999, the veteran 
testified credibly and competently that he had night-time 
urinary frequency of 5 or more times per night.  In June 
2000, a VA urologist commented that the symptoms had not 
significantly changed since 1976.  Later-dated evidence 
reflects that urinary frequency of 5 or more times per night 
has persisted.  Thus, the evidence does not contain factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal.  Hence, staged ratings are unnecessary.  
Fenderson, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the claim 
for a higher initial rating for the earlier portion of the 
appeal period only.  A 40 percent rating for nonspecific 
urethritis will be granted for that portion of the appeal 
period prior to January 4, 2007.  Fenderson, supra.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  A rating 
greater than 40 percent must be denied for any portion of the 
appeal period.

Hypertension 

In May 1987, the RO granted service connection for 
"hypertension with headaches" and assigned a 10 percent 
rating under Diagnostic Code 7101.  In June 1988, the RO 
assigned a 20 percent rating under Diagnostic Code 7101 for 
"hypertension with associated headaches."  Diastolic blood 
pressure readings were 110 to 120 and chest X-rays showed 
heart-size to be in the upper range of normal.  

A November 1993 VA chest X-ray showed mild cardiomegaly with 
left ventricular hypertrophy.  The veteran requested an 
increased rating for hypertension in December 1993; however, 
the RO denied that claim in March 1994.

A March 1997 VA chest X-ray noted a normal cardiomediastinal 
silhouette with no cardiomegaly or mass.  However, a July 
1999 VA chest X-ray showed the heart to be at the upper limit 
of normal size.

The veteran requested an increased rating in December 1999.  
He reported that post-traumatic stress disorder and 
hypertension were taking him away from his job.  He reported 
worsening hypertension and submitted a January 1999 report 
from Montgomery Cardiovascular Associates, P.C. that notes 
that a treadmill test was terminated due to hypertension.  
The report also notes use of hydrochlorothiazide and Lipitor(r) 
for hypertension.

In his substantive appeal, the veteran reported that blood 
pressure medication caused him to fall asleep without 
warning.  

An April 2001 VA outpatient treatment report notes that 
hypertension was not well controlled.  A February 2002 VA X-
ray showed a normal-sized heart.  An April 2002 private 
medical report notes blood pressure of 154/112.  

A November 2002 private medical report notes that 
hypertension medication was changed to Norvasc(r) and the 
veteran's blood pressure reading was staying at 148/104.  The 
physician increased the Norvasc(r) dosage.  

The report of a November 2002 VA cardiac compensation 
examination reflects the veteran's blood pressure reading was 
170/111.  A cardiovascular gallop and a right-sided renal 
artery bruit were detected.  The assessment was long-standing 
history of hypertension, moderately elevated now, with no 
other symptom.  The examiner felt that the headache 
disability should be dissociated from hypertension.  

A June 2005 VA hypertension compensation examination report 
notes that the veteran was taking Avalide(r) 
(hydrochlorothiazide) and nifedipine.  The examiner noted a 
normal-sized heart on X-ray and felt that the veteran did not 
have left ventricular hypertrophy.  

VA outpatient treatment report dated in A January 2006 
indicates that the veteran's blood pressure reading was 
164/108 and earlier had been 134/95 and 154/100.  

The RO has assigned a 20 percent rating for hypertension with 
headaches under Diagnostic Code 7101.  The Board will address 
an increased rating for hypertension without consideration of 
headaches in this decision.  The relevant rating criteria for 
hypertension were revised effective January 12, 1998.  
Because the claim for an increase was received in December 
1999, only the revised version of the rating schedule need be 
considered. 

Under the revised criteria of Diagnostic Code 7101, a 20 
percent rating is warranted if the diastolic pressure is 
predominantly 110 or more, or if the systolic pressure is 
predominantly 200 or more.  A 40 percent rating is warranted 
if the diastolic pressure is predominantly 120 or more.  A 60 
percent rating (the highest available rating) is warranted if 
the diastolic pressure is predominantly 130 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2007).  

At no time during the appeal period have the criteria for a 
40 percent rating been more nearly approximated.  Diastolic 
pressures, while difficult to control, have predominantly 
been below 120.  After considering all the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the claim.  Therefore, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  A higher schedular rating for 
hypertension must be denied. 

Extraschedular Consideration

38 C.F.R. § 3.321(b) (2001) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate, or where the evidence shows exceptional or 
unusual circumstances, the Board must specifically adjudicate 
the issue of whether an extraschedular rating is appropriate, 
and if there is enough such evidence, the Board must direct 
that the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, nonspecific urethritis and hypertension do not 
cause such difficulties as marked interference with 
employment or warrant frequent periods of hospitalization or 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

For that portion of the appeal period prior to January 4, 
2007, a 40 percent schedular rating for nonspecific 
urethritis is granted, subject to the laws and regulations 
governing payment of monetary benefits. 

A schedular rating greater than 40 percent for nonspecific 
urethritis is denied.

A schedular rating greater than 20 percent for hypertension 
is denied.


REMAND

A November 2002 VA compensation examination report contains a 
medical opinion that dissociates the veteran's service-
connected headaches from his service-connected hypertension.  
Headaches should therefore be rated separately.  Because 
symptoms do not overlap, separate ratings for these two 
separate disabilities will not violate the rule against 
pyramiding set forth at 38 C.F.R. § 4.14.  Esteban v. Brown, 
6 Vet. App. 259, 261 (1994) (permitting separate evaluations 
for separate problems arising from the same injury if they do 
not constitute the same disability or same manifestation 
under 38 C.F.R. § 4.14). 

Accordingly, the case is REMANDED for the following action:

The AOJ should review all the relevant 
evidence and adjudicate the issue of a 
compensable rating for headaches.  The 
veteran may be examined if necessary.  If 
the AOJ finds that an additional VA 
examination is necessary in order to 
decide the claim, such examination should 
be scheduled and conducted.  If the 
benefit is not granted, an appropriate 
supplemental statement of the case should 
be issued.  The veteran and his 
representative should have an opportunity 
to respond to the supplemental statement 
of the case before the claims folder is 
returned to the Board for further 
appellate review.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to comply with due 
process of law and to further develop the veteran's claim.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  No action by the veteran is required until he 
receives further notice.  Failure to report for a scheduled 
VA medical examination could result in denial of the claim.  
38 C.F.R. § 3.655 (a), (b).  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




